Court of Claims — jurisdiction; admiralty contract; transfer of case to district court under Act of September 18,1960, 74 Stat. 912 (28 U.S.C. § 1506). — Plaintiff had entered into a contract with the Military Sea Transportation Service (Navy Department) to transport by ship certain tanks to a port in Turkey. When, on arrival of the vessel in Turkey, defendant failed to assign a berth for discharge of the cargo in accordance with its undertaking in the ocean shipping contract, plaintiff brought suit in the Court of Claims to recover damages for breach, including demurrage and incidental cable charges. Defendant moved the court to either dismiss the petition for lack of jurisdiction or to transfer the case to the United States District Court for the Southern District of New York under the Act of September 13, 1960, 74 Stat. 912, on the ground that the claim was based on a maritime contract within the exclusive jurisdiction of the district courts under the Suits in Admiralty Act of March 9, 1920, 41 Stat. 525, as amended, 46 U.S.C. § 741, et seq. On November 18,1960, the court issued an order in which it was stated that the claim sued on was within the exclusive jurisdiction of the district court, and transferring the case to the United States District Court for the Southern District of New York pursuant to 28 U.S.C. § 1506.